Citation Nr: 0400019	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the feet with onychomycosis secondary to a cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held before the 
undersigned Acting Veterans Law Judge in April 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2003, the Board received additional evidence in 
support of the veteran's claim.  This evidence has not been 
reviewed by the RO.  The United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations 
that empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  As such, the Board is remanding this 
matter so that veteran's claims folder may be reviewed by the 
RO.

Additionally, the April 2003 hearing transcript reflects that 
the veteran indicated that he has received treatment for his 
claimed condition from VA medical facilities and that VA 
physicians have indicated to him that his claimed condition 
is due to an in-service injury.  VA's duty to assist includes 
a duty to obtain these records.  See 38 C.F.R. § 3.159(c)(2) 
(2003).  


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notice 
and assistance required by the Veterans 
Claims Assistance Act of 2000, to include 
specific written notice to the veteran as 
to the evidence and information necessary 
to substantiate his claim on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).   

2.  The RO should obtain and associate 
with his claims folder all VA records of 
treatment for foot complaints, including 
neurology and podiatry clinic treatment 
records, from the VA medical facility 
located in West Palm Beach, FL, and the 
VA clinic located in Miami, FL.

3.  The RO should then readjudicate the 
veteran's service connection claim in 
light of the actions taken and all 
evidence received since the May 2002 
statement of the case (SOC), including 
June 2002 correspondence from The 
National Archives at College Park and the 
November 2002 letter from a private 
physician.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since May 2002, to include a summary of 
the evidence, and discussion of all 
pertinent regulations.  The veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K.D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

